Appeal from an order of the Albany Special Term striking out as invalid and void a petition purporting to nominate Aaron M. Orange for Governor, Mathan Karp for Lieutenant-Governor, Bronko Papadolopos foi Comptroller, Walter Steinhilber for Attorney-General, Eric Haas for United States Senator from Mew York State and other persons for public office in and for the State of Mew York as candidates of “ The Industrial Government Party ”, and directing the Secretary of State to amend the certificates to the boards of' election in conformity with this decision. Decision and order of the Special Term affirmed, without costs, on the authority of Matter of Hall v. Heffernan (295 M. Y. 599) and cases there cited. Permission is granted for leave to appeal to the Court of Appeals. All concur.